DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2001 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the newly applied rejections necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 recite the limitation "the plurality of speech recognition algorithms."  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 8 and 10 – 16 are rejected under the same grounds as incorporating the limitations of claims 1 and 9 in their entirety by virtue of their dependence. 

Claims 8 and 16 reference to “the parameters.”  This appears to refer back to claims 1 and 9, which introduce both 1) “parameters generated from a machine learning algorithm,” and 2) “parameters involving command sets.” It does not appear as though these two claimed parameters are identical, and as a result, it is unclear which of the parameters claims 8 and 16 are referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaufele et al. (hereinafter Sch, U.S. Patent Application Publication 2006/0206724) in 

Regarding Claim 1, Sch discloses:
A method (e.g. operation of Fig. 7; para 116+, note Fig. 7’s like features in Fig. 6 as well), comprising:
executing a user check-in process to determine user identification (e.g. activation of the security system using RFID scanning activation, near field etc.. upon activation… person being identified; para 111; element 604) 
While Sch details the use of voice recognition and noise cancellation techniques to identify a person in a number of different environments (para 61), Shc is not explicit as to the details of the technique defined by the claim limitations.  Sch does not explicitly disclose:
determining location information;
referencing, in a repository, an object file corresponding to a combination of the user identification and the location information, the object file indicative of a selection of a speech algorithm selected from the plurality of speech recognition algorithms, a denoising algorithm selected from a plurality of denoising algorithms, and parameters generated from a machine learning algorithm based on the user identification and the location identification, the speech recognition algorithm configured with parameters involving command sets specific to a process to be controlled;
applying the parameters generated from the machine learning algorithm to the speech recognition algorithm selected from the plurality of speech recognition 
configuring a process to be controlled through the selected speech recognition algorithm and the selected denoising algorithm.
Sch details the system techniques in a flexible manner, noting different noise cancellation processes can be used; para 92, and that other suitable audio processing applications can be included to improve accuracy and/or processing speed; para 100.
In a related field of endeavor (e.g. environment sensitive speech recognition), Rav details a number audio processing applications and noise reduction techniques that adjust noise reduction algorithms, acoustic scale factors of the acoustic model, setting ASR parameters, language model selection and more; para 24.  Rav further details learning speech patterns of the user (para 69), identification of the user’s voice; para 45; and collecting data including location of the user as well as any relevant profile information to generate conclusions as to the environment and the user of the device; para 77.
Adapting the teachings of Rav into the system of Sch further discloses:
determining location information (e.g. Sch’s system in many different environments; para 61, now adapted to include the features of Rav, in particular inclusion of sensors to indicate the position or location of the device; para 37-39 see also Fig. 4, 422);
referencing, in a repository, an object file corresponding to a combination of the user identification and the location information (e.g. Sch’s processing elements in particular the noise reduction and voiceprint analysis of Fig. 7, now modified by Rav, 

configuring a process to be controlled through the selected speech recognition algorithm and the selected denoising algorithm (e.g. Sch’s system can be used to control access to secure facilities or areas, or control activation of electronic systems… based on biometric based characteristics as inputs; para 82; now modified by Rav, in particular the configuration of the ASR elements of the environment-sensitive automatic speech recognition process of fig. 4 adjusting the acoustic model and language model based on ASR parameter control of Fig. 2; for a physical device or hardware having the ability to understand a command resulting from a speech recognition determination and perform or initiate an action therefrom; para 33).

1) the prior art contained a base device in Sch, upon which adapting the various noise and ASR algorithms can be seen as in improvement to the voice recognition elements;
2) the prior art contained a comparable device in Rav (e.g. speech recognition type device) that has been improved by including the claimed details of the ASR and noise reduction algorithm selection and adaptation;
3) one of ordinary skill in the art would have recognized the predictability of the combination as the time the invention was filed as Sch explicitly details the flexibility of the discloses system, noting that other noise cancellation technology and audio processing applications can be included to improve accuracy and/or processing speed; para 100.  Sch also frequently mentions the desirability of fast verification speed; para 68, 102.  Rav details a number of features in the same type of process (voice/speech recognition), including a variety of audio processing and noise reduction techniques [“applications”] in Fig. 4 that are more or less the type of other noise cancellation technology and audio processing applications that Sch mentions in para 100.  Furthermore, the various methods of Rav are details as improving performance to reduce computational load to increase quality [“accuracy”] and speed; para 24.  Moreover, Rav details implementation in a number of applicable systems and environments and implementation is not restricted; para 17.  In other words, Rav details 
4) additionally, integration of the features of Rav in Sch provide for a number of advantages and desirable features including reduced computational load, energy consumption without significant reduction in quality, improved performance; para 24 of Rav, avoiding known disadvantages, extending battery life, optimizing ASR performance; see Rav paras 16 – 24.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process is associated with a check-in process for a machine, wherein the speech recognition algorithm and the denoising algorithm is executed based on the machine (e.g. application of the features of Rav in particular the environmental based speech recognition with language/acoustic model selection, noise reduction and parameter adjustment and  of Fig. 4, for the system of Sch, in particular, voice recognition to provide identification systems, for example in bank machine kiosks; para 16; biometric input for identity verification to provide access to an automated ticket kiosk or bank machine; para 26, 48).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the process comprises providing messages to a server through a microphone system (e.g. note implementations including application running on a 

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the process comprises a control process for controlling a machine (e.g. voice recognition to provide identification systems, for example in bank machine kiosks; para 16; biometric input for identity verification to provide access to an automated ticket kiosk or bank machine; para 26, 47 – 50, 82 of Sch, now modified by Rav as previously detailed).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process comprises detecting a badge associated with a user (e.g. ID card, RFID; para 83, 1139 of Sch, now modified by Rav as previously detailed).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process comprises detecting a user through a video feed (e.g. security verification processes include video; paras 106, 107, see also Fig. 7 

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process comprises detecting, through a microphone associated with a machine, a wakeup command associated with the machine (e.g. voice prompt activated when a person moves into a specific area; para 90; then a person provides a first voice input into the microphone, and a light indicates the calibration process is in progress; para 91 of Sch, now modified by Rav as previously detailed).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the parameters comprises, a selected microphone device associated with the location information, a beamforming parameter associated with the selected microphone device, and parameters associated with a selected application executing the denoising algorithm set based on the location information (e.g. to determine the environment of the device and the devices user, obtaining sensor data including data from microphones, GPS receiver; paras 74 and 75 of Rav; and sensor data of the environment activated by other applications; para 36 of Rav, and use of the SNR to determine refinement to the beamwidth; para 40 of Rav, and the operation of the process of Fig. 4 in general; now as applied to Sch previously)

Claim 9 is rejected under the same grounds as claim 1 above. 

Claim 10 is rejected under the same grounds as claim 2 above. 

Claim 11 is rejected under the same grounds as claim 3 above. 

Claim 12 is rejected under the same grounds as claim 4 above. 

Claim 13 is rejected under the same grounds as claim 5 above. 

Claim 14 is rejected under the same grounds as claim 6 above. 

Claim 15 is rejected under the same grounds as claim 7 above. 

Claim 16 is rejected under the same grounds as claim 8 above. 

Claim 17 is rejected under the same grounds as claim 1 above. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654